Citation Nr: 1506627	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arthritis of the cervical spine, to include as secondary to service-connected disability of retained fragments, neck, residuals shrapnel wounds.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In February 2012, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

A Board decision in April 2014 denied the Veteran's claim for service connection for arthritis of the cervical spine, to include as secondary to service-connected disability of retained fragments, neck, residuals shrapnel wounds.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2014, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision for the issue on appeal, and remand the case for readjudication in accordance with the JMR.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR claims to have found a deficiency with the VA examination afforded to the Veteran in May 2010.  The JMR claims that the VA opinion did not address aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the May 2010 VA examination.  The file should be made available to the examiner.  The examiner is asked to address the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected retained fragments of the neck, residuals of shrapnel wounds AGGRAVATED his cervical spine arthritis?  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's cervical spine arthritis; and (2) the increased manifestations that are proximately due to the Veteran's service-connected retained fragments of the neck, residuals shrapnel wounds.

The examiner should explain the reasons and bases for the opinion provided.  

2.  Thereafter, readjudicate the Veteran's claim for service connection of arthritis of the cervical spine, to include as secondary to service-connected disability of retained fragments, neck, residuals shrapnel wounds.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




